                   Case 20-11774-LSS         Doc 10-1        Filed 07/08/20   Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                               )    Chapter 11
                                                         )
    APEX LINEN SERVICE LLC, et al.,1                     )    Case No. 20-11774 (LSS)
                                                         )
                     Debtors.                            )    Joint Administration Requested
                                                         )    Related to Docket No. ____

       ORDER AUTHORIZING THE DEBTORS TO (I) EMPLOY AND RETAIN
GLASSRATNER ADVISORY & CAPITAL GROUP, LLC TO THE DEBTORS A CHIEF
  RESTRUCTURING OFFICER AND CERTAIN ADDITIONAL PERSONNEL, AND
 (II) DESIGNATE JEFF NERLAND AS CHIEF RESTRUCTURING OFFICER NUNC
                    PRO TUNC TO THE PETITION DATE

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”): (i) authorizing the Debtors to

employ and retain GlassRatner Advisory & Capital Group, LLC (“GlassRatner”), pursuant to the

terms and conditions of that certain letter agreement between GlassRatner and the Debtors, dated

as of July 7, 2020 (the “Engagement Letter”), to provide the Debtors a Chief Restructuring Officer

and certain additional personnel, and (ii) designate Jeff Nerland as Chief Restructuring Officer

(“CRO”) of the Debtors nunc pro tunc to the Petition Date; and upon consideration of the Motion

and all pleadings related thereto, including the Nerland Declaration and the First Day Declaration;

and due and proper notice of the Motion having been given; and it appearing that no other or

further notice of the Motion is required; and it appearing that the Court has jurisdiction to consider

the Motion in accordance with 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable are: Apex Linen Service LLC (9075), Highland Apex
Holdings LLC (0537), Highland Avenue Capital Partners LLC (2825), Highland Apex GP LLC
(9246), and Highland Apex Management LLC (5476). The location of the Debtors’ corporate
headquarters is 6375 S. Arville Street, Las Vegas, NV 89118.
2
    Capitalized terms not defined herein are defined in the Motion.
              Case 20-11774-LSS         Doc 10-1      Filed 07/08/20      Page 2 of 4




Reference date February 29, 2019, from the United States District Court for the District of

Delaware; and it appearing that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and the

Court may enter a final order herein consistent with Article III of the U.S. Constitution; and it

appearing that venue of this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      The Debtors are authorized to engage GlassRatner to provide Mr. Nerland as CRO

and the Additional Personnel on the terms described in the Motion nunc pro tunc to the Petition

Date, subject to the following terms, which apply notwithstanding anything in the Motion or any

exhibits related thereto (including, but not limited to, the Engagement Letter) to the contrary:

                       a.     GlassRatner and its affiliates shall not act in any other capacity (for
                              example, and without limitation, as a financial advisor, claims
                              agent/claims administrator, or investor/acquirer) in connection with
                              these chapter 11 cases.

                       b.     In the event the Debtors seek to have Additional Personnel assume
                              executive officer positions that are different than the position(s)
                              disclosed in the Motion, or to materially change the terms of the
                              engagement by either: (i) modifying the functions of personnel, (ii)
                              adding new personnel, or (iii) altering or expanding the scope of the
                              engagement, a motion to modify the retention shall be filed.

                       c.     GlassRatner shall file with the Court, with copies to the Notice
                              Parties, a report of staffing on the engagement for the previous
                              month. Such report shall include the names and functions filled of
                              the individuals assigned. All staffing shall be subject to review by
                              the Court in the event an objection is filed.

                       d.     No principal, employee, or independent contractor of GlassRatner
                              and its affiliates shall serve as a director of any of the Debtors during
                              the pendency of these chapter 11 cases.

                       e.     GlassRatner shall file with the Court, and provide notice to the
                              Notice Parties, reports of compensation earned and expenses



                                                 2
              Case 20-11774-LSS         Doc 10-1      Filed 07/08/20      Page 3 of 4




                              incurred on a monthly basis. Such reports shall contain summary
                              charts that describe the services provided, identify the compensation
                              earned by each executive officer and staff employee provided, and
                              itemize the expenses incurred. Time records shall (i) be appended
                              to the reports, (ii) contain detailed time entries describing the task(s)
                              performed, and (iii) be organized by project category. All time
                              entries shall be reported in the one-tenth of an hour (0.1) increments.
                              Parties in interest shall have 14 days after the date each report is
                              served to object to such report. In the event an objection is raised
                              and not consensually resolved, the objected to portion of the staffing
                              report shall be subject to review by the Court.

                       f.     Success fees, transaction fees, or other back-end fees shall be
                              approved by the Court at the conclusion of these chapter 11 cases on
                              a reasonableness standard and are not being pre-approved by entry
                              of this Order. No success fee, transaction fee or back-end fee shall
                              be sought upon conversion of these chapter 11 cases, dismissal of
                              these chapter 11 cases for cause, or appointment of a trustee.

                       g.     The Debtors are permitted to indemnify those persons serving as
                              executive officers on the same terms as provided to the Debtors’
                              other officers and directors under the corporate bylaws and
                              applicable state law, along with insurance coverage under the
                              Debtors’ D&O policy.

                       h.     There shall be no indemnification of GlassRatner or its affiliates.
                              For a period of three years after the conclusion of the engagement,
                              neither GlassRatner nor any of its affiliates shall make any
                              investments in the Debtors or the Reorganized Debtors.

                       i.     GlassRatner shall disclose any and all facts that may have a bearing
                              on whether the firm, its affiliates, and/or any individuals working on
                              the engagement hold or represent any interest adverse to the
                              Debtors, their creditors, or other parties in interest. The obligation
                              to disclose identified in this subparagraph is a continuing obligation.

       3.      Notwithstanding any provision to the contrary in the Engagement Letter,

GlassRatner shall be deemed to have waived, and shall not raise or assert, any defense based upon

jurisdiction, venue, abstention, or otherwise to the jurisdiction and venue of this Court or (if the

reference is withdrawn) the District Court for the District of Delaware to hear or determine any




                                                 3
              Case 20-11774-LSS         Doc 10-1     Filed 07/08/20     Page 4 of 4




controversy or claims with respect to, in connection with, arising out of, or in any way related to

GlassRatner’s engagement in these chapter 11 cases.

       4.      Notwithstanding anything to the contrary in the Motion, or any of its exhibits,

including the Engagement Letter, during the course of these chapter 11 cases, this Court has and

shall retain exclusive jurisdiction to hear and determine all matters arising from or related to the

interpretation or implementation of this Order or the Engagement Letter.

       5.      This Order shall be immediately effective and enforceable upon its entry.




                                                 4
